Citation Nr: 0335159	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-00 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation for rectal disability including 
fissures as a result of a colonoscopy performed at a VA 
facility pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1976 to February 
1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA), with regard to procedures that took 
place at a VA facility in Nevada.  In August 2002, the 
veteran testified at the RO before the undersigned.  In June 
2003, the Board remanded this claim to the RO for additional 
development which has been completed.  

According to a VA form 21-6789, dated in August 1999, the 
veteran may have an appeal of a denial of vocational 
rehabilitation services pending.  The Board refers this 
matter to the RO for appropriate action.


FINDINGS OF FACT

1.  In April 2000, the veteran underwent a colonoscopy 
following a positive hemoccult testing.  

2.  Following the April 2000 surgical procedure, the veteran 
experienced pain, bleeding, and itching in the anal/rectal 
area, and was eventually diagnosed as having an anal fissure 
for which he underwent surgical repair; currently, the 
veteran has incontinence.  

3.  A medical opinion by a VA physician attributes post-
surgical anal/rectal symptoms, eventually diagnosed as an 
anal fissure, to the April 2000 VA surgery.

4.  The anal/rectal damage to include an anal fissure and 
incontinence was an event not reasonably foreseeable.




CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for anal/rectal damage to 
include an anal fissure and incontinence as a result of 
surgery performed at a VA facility in April 2000, have been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In the instant case, VA has 
notified and assisted the veteran.  The benefits sought are 
being granted, thus any possible deficiencies with regard to 
VCAA are not prejudicial.  

A review of the record shows that on April 5, 2000, the 
veteran was afforded a VA evaluation.  At that time, no 
obvious fistulas were present.  The veteran had a couple of 
external hemorrhoids.  Stool was sent for hemoccult.  The 
diagnosis was hemorrhoids.  The hemoccult testing was 
positive so the veteran was scheduled for a colonoscopy.  The 
procedure was thereafter performed on April 6, 2000.  At that 
time, the veteran verbalized an understanding of the 
procedure.  The veteran's consent was obtained after the 
risks and benefits were explained to him.  The colonoscopy 
revealed that, in pertinent part, the veteran had large 
internal hemorrhoids.  On April 8, 2000, the veteran reported 
having bleeding from his hemorrhoids and showed the results 
to his medical attendants who verified that there was 
bleeding.  The next day, the veteran also complained of 
bleeding when passing stools.  

On April 19, 2000, the veteran indicated that his rectum 
itched and was painful.  On July 18, 2000, an examiner 
reported that the veteran had minor fissures with abrasion 
from ten to twelve o'clock, external masses, possible 
internal masses, and negative hemoccult.  The diagnosis was 
rectal fissure and hemorrhoid.  

On August 14, 2000, the veteran indicated that his anal pain 
had continued and was aggravated by defecation.  He stated 
that the symptoms began after the colonoscopy.  

Thereafter, also in August 2000, the veteran's claim for 
compensation pursuant to 38 U.S.C.A. § 1151 was received.  
The veteran indicated that after receiving positive results 
on a blood test, he was sent for a colonoscopy.  While 
undergoing this procedure, he awoke and felt a jabbing motion 
in his ribcage, beneath his chest.  He complained that he 
wanted the procedure to end, but he was put back to sleep.  
The veteran stated that this procedure was very painful.  
When he again awoke, he was in a wheelchair and was in severe 
pain.  Thereafter, he continued to experience pain and was 
eventually told that he had a fissure.  He asserts that this 
fissure was the result of the colonoscopy.  The veteran 
indicated that he currently still had rectal bleeding and 
pain due to the colonoscopy.  

On November 27, 2000, the veteran reported that he had been 
having rectal bleeding and pain since the colonoscopy was 
performed.  He indicated that he had a tear in his anus.  On 
December 11, 2000, an anoscopy was performed.  The veteran 
had an anal fissure and hemorrhoids.  It was noted that the 
hemorrhoids were bleeding after each bowel movement.  Surgery 
was recommended.  A January 11, 2001 follow-up appointment 
revealed that the veteran was doing better and denied 
problems with his anal fissure.  He was unsure if he needed 
surgery.  

On June 8, 2001, an anoscopy revealed a fissure/fistula.  On 
November 9, 2001, the veteran complained of anal/rectal pain.  
On December 28, 2001, the veteran reported that he had had 
rectal pain for two years.  He underwent excision of a skin 
tag.  On January 17, 2002, the veteran presented with severe 
anal pain and associated bleeding upon defecation.  
Examination revealed a sentinel pile mostly consistent with 
the existence of an anal fissure.  The veteran underwent a 
lateral sphincterotomy with sentinel pile excision and 
obliteration of the anal fissure.  On January 25, 2002 it was 
noted that the veteran had persistent rectal bleeding.  By 
February 8, 2002, the bleeding was minimal.   

In August 2002, the veteran testified before the undersigned 
at a personal hearing at the RO.  At that time, the veteran 
related that he had undergone a colonoscopy.  At that time, 
he reported that the possibility of a fissure occurring due 
to the surgery was not discussed with him.  He indicated that 
he currently did not have any bleeding in the rectal area, 
but had difficulty with controlling his bowels.  

In August 2003, the veteran's claim of additional disability 
due to the colonoscopy was reviewed by a VA stomach, duodenum 
and peritoneal adhesions examiner.  The examiner stated that 
he was asked to evaluate the veteran for any additional 
disability as a result of VA treatment to include the August 
2000 colonoscopy and whether the proximate cause of such 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance with fault by 
VA, or event not reasonably foreseeable.  Currently, the 
veteran reported that he had had rectal pain and bleeding 
which resolved.  However, he still had episodes of 
incontinence.  The veteran related that prior to the surgery, 
he did not have significant bowel problems, although he had 
hemorrhoids.  The veteran repeated the history of the 
colonoscopy and his anal/rectal problems thereafter to the 
examiner.  The examiner reviewed the record and cited to the 
appropriate surgical, inpatient, and outpatient reports.  

The examiner stated that the veteran obviously underwent a 
colonoscopy and there was no evidence of any complication to 
the procedure on examination.  It was normal for there to be 
pushing and a pushing sensation as the scope is manipulated.  
There was no evidence that the veteran suffered a tear of the 
anus or rectum at the time of that test.  The examiner 
indicated that the veteran did, however, complain of 
increasing symptoms which could be due to irritation and 
inflammation of the hemorrhoids related to the colonoscopy 
procedure, but not due to any reasonably foreseeable event, 
or any significant abnormality in the way that the procedure 
was performed or careless negligence.  He appeared to be 
given the colonoscopy with proper skill.  Although the 
examiner noted that there were no fissures present 
immediately after the colonoscopy which tended to show that 
no major injury was caused by the colonoscopy, he further 
indicated that it should also be noted that the veteran 
complained of these symptoms (pain and bleeding) after the 
surgery and they continued to worsen and were eventually 
noted to be consistent with an anal fissure.  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress. See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule a Supreme Court decision.

Currently, the provisions of 38 U.S.C.A. § 1151 provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) provides that it is necessary to 
show that additional disability is actually the result of a 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not warranted for the continuance or natural progress of a 
disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151 preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service-connected, if it does not 
fall into one of the above-listed exceptions.

Thus, the amendment reinstituted a requirement of fault for 
recovery under the provisions of 38 U.S.C.A. § 1151.  The 
current law requires a showing not only that the VA treatment 
in question resulted in additional disability, but also that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  In a precedent opinion dated 
December 31, 1997, the Acting General Counsel of VA concluded 
that the term "all claims for benefits under 38 U.S.C. § 
1151, which governs benefits for persons disabled by 
treatment or vocational rehabilitation, filed before October 
1, 1997, must be adjudicated under the provisions of section 
1151 as they existed prior to that date."  VAOPGPREC 40-97 
(December 31, 1997).  Additionally, in a General Counsel 
opinion, which was issued prior to the December 1997 opinion, 
the Office of General Counsel determined that compensation 
under 38 U.S.C.A. § 1151 for injuries suffered "as a result 
of . . . hospitalization" was not limited to injuries 
resulting from the provision of hospital care and treatment, 
but may encompass injuries resulting from the risks created 
by any circumstances or incidents of hospitalization.  
VAOPGCPREC 7-97 (January 29, 1997).

In this case, the veteran's claim for compensation under 38 
U.S.C.A. § 1151 for treatment at a VA facility with resultant 
problems with his anus/rectum was received in August 2000.  
Thus, the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 will be considered under the new law and regulation.

In sum, the veteran underwent a colonoscopy at a VA facility 
in April 2000.  Following that surgery, he experienced 
anal/rectal pain and bleeding, was eventually diagnosed as 
having an anal fissure, underwent surgery to repair that 
fissure, and currently has incontinence.  There is no medical 
evidence showing that prior to the April 2000 surgery, the 
veteran had an anal fissure with associated symptoms or 
incontinence.  A VA physician has opined that the colonoscopy 
may have irritated and inflamed the veteran's hemorrhoids 
which resulted in increased symptoms such as pain and 
bleeding.  The examiner also pointed out that these symptoms 
were eventually found to be consistent with an anal fissure.  
The examiner recognized that the veteran made these 
complaints following the colonoscopy and continued to make 
those complaints continuously thereafter.  The record shows 
that the veteran complained of pain and bleeding after the 
colonoscopy and until the veteran recovered from the repair 
of the anal fissure.  Currently, the veteran has 
incontinence.  He is competent to report that he has 
incontinence.  In sum, the record shows that there is a 
causal connection between the colonoscopy and the post-
colonoscopy pain and bleeding.  There is a causal connection 
between the pain and bleeding and the anal fissure, and, in 
turn between the anal fissure and the incontinence.  Thus, 
the veteran currently has "additional disability" which 
resulted from the April 2000 VA surgical procedure.  

However, the evidence must also establish that the proximate 
cause of this additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of the provider or an 
event not reasonably foreseeable.  The VA medical opinion 
states that the additional disability is not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA.  
As such, the Board must consider if the additional disability 
was an event not reasonably foreseeable.  In reviewing the 
examiner's opinion, he states that the colonoscopy resulted 
in increased symptoms due to possible irritation/inflammation 
of the hemorrhoids.  He later stated that the increased 
symptoms were eventually found to be consistent with the anal 
fissure.  He specifically states that the increase in the 
symptoms was not due any reasonably foreseeable event.  

A review of the record does not show that the veteran was 
ever told by a VA examiner that the April 2000 surgical 
procedure, the colonoscopy, might result in damage to the 
anus/rectum area to include an anal fissure and the 
associated symptomatology.  While the medical evidence 
establishes that the veteran's anal/rectal damage to include 
an anal fissure and incontinence is causally related to the 
VA surgical treatment, the medical evidence does not 
establish that this type of residual disability is a 
continuance or natural progress of the positive hemoccult 
test for which VA surgical treatment was authorized or that 
this type of residual disability is the certain or near 
certain result of the VA surgical treatment.  Moreover, there 
is no evidence of willful misconduct on the veteran's part.  
As noted, the VA examiner stated that the resultant 
disability due to the VA surgical treatment was an event not 
reasonably foreseeable.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, in light of the foregoing, the Board finds that a 
review of all the competent evidence supports the claim.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, it follows that the requirements for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for anal/rectal damage to include an anal 
fissure and incontinence, as a result of surgery performed at 
a VA facility in April 2000, have been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.358 (2003).






ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for anal/rectal damage to include an anal fissure and 
incontinence is granted.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



